Order entered April 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00253-CV

                             DOROTHEA LASTER, Appellant

                                               V.

                               SHARON THOMAS, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-10316

                                           ORDER
       Before the Court is appellant’s April 23, 2015 motion for extension of time to file brief.

Appellant requests “not less than twenty days so that the record on appeal can be supplemented.”

Attached to her motion is an exhibit reflecting she has made at least three requests for a

supplemental clerk’s record since the beginning of April. To date, however, the requested record

has not been filed.

       An appellate brief cannot be filed without a complete record. See TEX. R. APP. P. 38.6.

Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file the supplemental

record, containing the items designated by appellant in her “First Supplemental Designation,” no

later than May 1, 2015. Appellant shall file her brief within thirty days of the filing of the

supplemental clerk’s record. We DENY as premature appellant’s extension motion.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE